                Case 2:20-cv-00195-RAJ Document 32 Filed 12/08/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   KARI ANN WILSON,                                 Civil No. 2:20-CV-00195-RAJ

 9            Plaintiff,

10            vs.                                     PROPOSED ORDER ON STIPULATED
                                                      MOTION FOR REMAND (DKT. #31)
11   COMMISSIONER OF SOCIAL
     SECURITY,
12
              Defendant.
13
              It is hereby ORDERED that the case shall be remanded under sentence four of 42
14

15   U.S.C. § 405(g). Upon remand, the Appeals Council will instruct the Administrative Law

16   Judge to further develop the record; reevaluate the claimant’s residual functional

17   capacity; give the claimant an opportunity for a hearing; and issue a new decision. Upon

18   proper presentation, Plaintiff will be entitled to attorneys’ fees under the Equal Access to

19   Justice Act, 28 U.S.C. §2412 et seq.
20            Dated this 8th day of December, 2020.
21

22                                                     A
23                                                     The Honorable Richard A. Jones
                                                       United States District Judge
24

     Page 1         ORDER - [2:20-CV-00195-RAJ]
